 Case 1:18-cv-00950-LO-JFA Document 354 Filed 09/13/19 Page 1 of 2 PageID# 12568



                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,

v.
                                                          Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

         Defendants.



                                     NOTICE OF SEALED FILINGS

            Pursuant to Rule 26 of the Federal Rules of Civil Procedure, and E.D. Va. Local Civil Rule

     5, Plaintiffs have filed under seal a portion of Plaintiffs’ Opposition to Cox’s Motion for Discovery

     Sanctions and to Preclude Plaintiffs’ Use of MarkMonitor Evidence (ECF No. 352)

     (“Memorandum”), a portion of the Declaration of Jeffrey Gould in support of the Memorandum

     (“Gould Declaration”) (ECF No. 352-4), certain exhibits attached to the Gould Declaration (ECF

     Nos. 352-5 through 352-11), and portions of third-party declarations submitted by MarkMonitor,

     Audible Magic, and the Recording Industry Association of America (ECF Nos. 352-1 through 352-

     3). The specific exhibits and information are identified below.

        •   Certain portions of the Declaration of Sam Bahun, in support of Plaintiffs’ Opposition to
            Cox’s Motion for Sanctions;

        •   Certain portions of the Declaration of Steven Marks, in support of Plaintiffs’ Opposition to
            Cox’s Motion for Sanctions;

        •   Certain portions of the Declaration of Vance Ikeyoze, in support of Plaintiffs’ Opposition
            to Cox’s Motion for Sanctions;

        •   Certain portions of the May 6, 2019 deposition transcript of Vance Ikezoye, Audible
            Magic’s 30(b)(6) corporate designee;
Case 1:18-cv-00950-LO-JFA Document 354 Filed 09/13/19 Page 2 of 2 PageID# 12569



     •   Certain portions of the May 23, 2019 deposition transcript of Alasdair McMullan, Senior
         Vice President of Business & Legal Affairs at UMG Recordings, Inc;

     •   Certain portions of the June 13, 2019 deposition transcript of Sam Bahun, MarkMonitor’s
         30(b)(6) corporate designee;

     •   Certain portions of the August 30, 2019 Declaration of Barbara Frederiksen-Cross,
         Plaintiffs’ technical expert;

     •   Certain portions of the May 29, 2019 Deposition Transcript of Dr. Nick Feamster, which
         Defendants (“Cox”) have designated as “Highly Confidential – Attorneys’ Eyes Only”
         under the Stipulated Protective Order.

         NOTICE OF RIGHT TO RESPOND: Pursuant to Local Civil Rule 5(C), parties and

  nonparties may submit memoranda in support of or in opposition to the motion within seven (7)

  days after the filing of the motion to seal, and that they may designate all or part of such

  memoranda as confidential.



                                                                  Respectfully Submitted,

Dated September 13, 2019                                          /s/ Scott A. Zebrak
                                                                  Scott A. Zebrak (38729)
                                                                  Matthew J. Oppenheim (pro hac vice)
                                                                  Jeffrey M. Gould (pro hac vice)
                                                                  Kerry Mustico (pro hac vice)
                                                                  OPPENHEIM + ZEBRAK, LLP
                                                                  4530 Wisconsin Avenue, NW, 5th Floor
                                                                  Washington, DC 20015
                                                                  Tel: 202-480-2999
                                                                  scott@oandzlaw.com
                                                                  matt@oandzlaw.com
                                                                  jeff@oandzlaw.com
                                                                  kerry@oandzlaw.com

                                                                  Attorneys for Plaintiffs




                                                        2
